NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



DEUTSCHE BANK TRUST COMPANY )
AMERICAS as trustee for RALI     )
2005QA8,                         )
                                 )
           Appellant,            )
                                 )
v.                               )                   Case No. 2D15-898
                                 )
BECKI RUTH MAAS and RYAN DAVID )
MAAS,                            )
                                 )
           Appellees.            )
________________________________ )

Opinion filed July 14, 2017.

Appeal from the Circuit Court for Pasco
County; W. Douglas Baird, Judge.

Jeremy W. Harris and David F. Knobel
of Morris, Laing, Evans, Brock &
Kennedy, Chartered, West Palm Beach,
for Appellant.

Michael Alex Wasylik of Ricardo &
Wasylik, PL, Dade City, for Appellees.


KELLY, Judge.

             Deutsche Bank Trust Company Americas appeals from the final order

involuntarily dismissing its foreclosure complaint against Becki and Ryan Maas on the

ground that the Bank's attorney failed to appear at a hearing. Because the trial court
abused its discretion in denying the attorney's motion for reconsideration based on

excusable neglect and its motion for relief from admissions, we reverse.

              The involuntary dismissal was predicated on technical admissions

resulting from the Bank's failure to timely respond to requests for admissions. Pursuant

to Florida Rule of Civil Procedure 1.370(b), the Bank filed a verified motion seeking

relief from the admissions, and it scheduled the matter for a hearing. The Bank's

attorney, who was scheduled to appear telephonically, did not telephone at the

designated time, although the court reporter the Bank had scheduled did appear. The

appearance of the court reporter on behalf of the Bank ought to have signaled to the

Maases' counsel that something was amiss. However, when the trial court asked how

he wanted to proceed, the Maases' counsel asked the court to "dismiss" the motion

without giving the Bank an opportunity to be heard on its motion. The court obliged, and

it denied the motion.

              On receiving the order denying its motion based on its failure to appear at

the hearing, the Bank promptly moved for reconsideration citing excusable neglect. Its

motion was supported by the affidavit of the attorney who had been tasked with

covering the hearing. In it she explained her failure to appear was due to an error on

the part of her firm's scheduling department. She explained that she had been sick, that

she had advised the scheduler of her illness, that she had asked not to be scheduled,

and that she had not been notified that she had nevertheless been assigned to cover

the hearing. The trial court denied the motion for reconsideration saying the affidavit

was inadequate to show excusable neglect. At trial, the court again refused to grant

relief from the admissions, and it also refused to allow the Bank to put on evidence, or




                                           -2-
even proffer the evidence, that would have established its entitlement to foreclose. The

Maases' counsel sought and was granted an involuntary dismissal.

              The trial court erred in two respects. First, it should have granted the

Bank's motion for reconsideration. The Bank provided a sworn affidavit establishing

that its attorney's failure to appear at the motion hearing was inadvertent (which is

further borne out by the presence of the court reporter). This type of mistake has

routinely been found to amount to excusable neglect, and it was error for the trial court

to find otherwise. See Somero v. Hendry Gen. Hosp., 467 So. 2d 1103, 1106 (Fla. 4th

DCA 1985) ("[W]here inaction results from clerical or secretarial error, reasonable

misunderstanding, a system gone awry or any other of the foibles to which human

nature is heir, then upon timely application accompanied by a reasonable and credible

explanation the matter should be permitted to be heard on the merits.").

              Further, the trial court abused its discretion in refusing the Bank's request

for relief from the technical admissions. Reflecting Florida courts' longstanding

preference to decide cases on the merits, this court and others have repeatedly held

that relief from technical admissions is to be liberally granted. See, e.g., Wells Fargo

Bank, Nat'l Ass'n v. Voorhees, 194 So. 3d 448, 451 (Fla. 2d DCA 2016); Pennymac

Corp. v. Labeau, 180 So. 3d 1216, 1219 (Fla. 3d DCA 2015); Habib v. Maison Du Vin

Francais, Inc., 528 So. 2d 553, 553 (Fla. 4th DCA 1988). Where the record contains

evidence that contradicts the admissions and the opposing party has not shown it will

be prejudiced by the withdrawal of the admissions, we have held it is an abuse of

discretion for the trial court to deny relief. Voorhees, 194 So. 3d at 451.




                                            -3-
              Here, the Bank's technical admissions were contradicted by evidence in

the record, and the Maases did not demonstrate any prejudice to their ability to defend

the foreclosure action. See Fla. R. Civ. P. 1.370(b) ("[T]he court may permit withdrawal

or amendment when the presentation of the merits of the action will be subserved by it

and the party who obtained the admission fails to satisfy the court that withdrawal or

amendment will prejudice that party in maintaining an action or defense on the merits.").

Under these circumstances, the Bank should have been afforded relief from the

admissions.

              Accordingly, we reverse the order dismissing the Bank's complaint and

remand for further proceedings consistent with this opinion.

              Reversed and remanded.



VILLANTI and KHOUZAM, JJ., Concur.




                                           -4-